Exhibit 10.10.1

FIRST AMENDMENT TO SHAREHOLDERS’ AGREEMENT

by and among

FLEETWOOD HOMES, INC.

and

ITS SHAREHOLDERS

Dated as of November 30, 2010



--------------------------------------------------------------------------------

FIRST AMENDMENT TO SHAREHOLDERS’ AGREEMENT

This FIRST AMENDMENT TO SHAREHOLDERS’ AGREEMENT (the “First Amendment”) is dated
as of November 30, 2010, by and among Fleetwood Homes, Inc., a Delaware
Corporation (the “Company”), the Shareholders listed on Schedule A to the
Shareholders’ Agreement (as defined below) and such other Shareholders who may
become a party thereto and hereto from time to time after the date hereof. The
parties to this First Amendment are sometimes referred to herein individually as
a “Party” and collectively as the “Parties.” All capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to them in the
Shareholders’ Agreement.

RECITALS:

On August 17, 2009, the Parties entered into that certain Shareholders’
Agreement by and among the Company and its Shareholders (the “Shareholders’
Agreement”), which is incorporated herein by reference;

Each of the Shareholders continues to be the record owner of that number of
Shares set forth alongside its name on Schedule A to the Shareholders’
Agreement; and

As a result of the Company’s intended purchase of the assets of Palm Harbor
Homes, Inc. (the “Asset Purchase”) the Shareholders and the Company wish to
enter into this First Amendment to provide for certain terms and conditions
regarding the ownership and transfer of Shares, and certain other matters
provided herein.

AGREEMENT:

NOW, THEREFORE, in consideration of premises and the mutual covenants and
agreements set forth herein, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

AMENDMENTS:

 

1. Schedule “B” to the Shareholders’ Agreement shall be amended to include the
following at the end thereof:

“For purposes of this Schedule B, the term “EBITDA” Pertaining to the Company
means, Consolidated Net Income plus Consolidated Income Tax Expense (or minus
Consolidated Income Tax Benefit) plus Consolidated Depreciation and Amortization
plus Fleetwood Homes Interest Expense plus Palm Harbor Homes (Excludes
CountryPlace) Interest Expense minus Fleetwood Homes Interest Income minus Palm
Harbor Homes (Excludes CountryPlace) Interest Income minus any one-time gain (or
plus any one time loss) on an asset sale.



--------------------------------------------------------------------------------

Example for Illustration Purposes Only

 

Consolidated Net Income

   $ 10,000,000   

Consolidated Income Tax Expense

     4,000,000   

Consolidated Depreciation and Amortization

     1,000,000   

Fleetwood Homes Interest Expense

     500,000   

Palm Harbor Homes Interest Expense

     500,000   

Fleetwood Homes Interest Income

     (1,000,000 ) 

Palm Harbor Homes Interest Income

     (1,000,000 ) 

Gain on sale of idle facility

     (750,000 ) 

Loss on sale of idle facility

     750,000   

EBITDA

   $ 14,000,000   

“Cash and cash equivalents” means consolidated cash and cash equivalents minus
(i) cash and cash equivalents at Standard Casualty minus (ii) Excess cash and
cash equivalents at CountryPlace.”

“CountryPlace” means, collectively, CountryPlace Holdings, LLC, a Delaware
limited liability company, CountryPlace Acceptance Corporation, a Nevada
corporation, CountryPlace Mortgage, Ltd., a Texas limited partnership,
CountryPlace Mortgage Holdings, LLC, a Delaware limited liability company,
CountryPlace Acceptance G.P., LLC, a Texas limited liability company, and
CountryPlace Acceptance L.P., LLC, a Delaware limited liability company,
CountryPlace Funding, a Delaware corporation, and CountryPlace Title, LTD, a
Texas corporation.”

“Excess cash and cash equivalents at CountryPlace” means any cash and cash
equivalents in excess of $10,000,000.”

“Standard Casualty” means Standard Casualty Co., a Texas corporation, Standard
Insurance Agency, Inc., a Texas corporation, and Palm Harbor Insurance Agency of
Texas, a Texas corporation.

 

2. This First Amendment constitutes the entire agreement of the Parties to amend
the Shareholders’ Agreement. Except as expressly amended by this First
Amendment, the Shareholders’ Agreement and the First Amendment remain in full
force and effect, without modification.

 

3. This First Amendment may be executed in two or more counterparts, each of
which shall be deemed an original copy and all of which, when taken together,
shall be deemed to constitute one and the same agreement. The exchange of copies
of this First Amendment and of signature pages by facsimile transmission shall
constitute effective execution and delivery of this Amendment as to the Parties
and may be used in lieu of the original First Amendment for all purposes.
Signatures of the Parties transmitted by facsimile shall be deemed to be their
original signatures for all purposes.



--------------------------------------------------------------------------------

4. The provisions and substance of sections 9.5, 9.6, 9.7, and 9.8 of the
Shareholders’ Agreement shall apply to this First Amendment as if included as a
part hereof.

 

5. This First Amendment is subject to and shall be effective upon the closing of
the Asset Purchase. In the event the transaction does not close, this Amendment
shall be void.

IN WITNESS HEREOF, the Parties have executed this First Amendment on the date
first written above.

 

Fleetwood Homes, Inc., a Delaware Corporation

/s/ Joseph H. Stegmayer

Joseph H. Stegmayer Vice President Cavco Industries, Inc., a Delaware
Corporation

/s/ Joseph H. Stegmayer

Joseph H. Stegmayer President

Third Avenue Trust, a Delaware business trust, on behalf of Third Avenue Value
Fund

 

/s/ Vincent J. Dugan

Vincent J. Dugan Chief Financial Officer